DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status
Claims 1, 4-6, and 9-11 are allowed in this Office action.

Summary of Related Prior Arts
The following prior art are deemed relevant to the claims:
Glance et al. (Pub. No. US 2002/0147895) teaches caching uses quality or value attributes, provided for example, by a recommender system or by a dynamical analysis of site accesses, which are attached to cached information to prioritize items in the cache. Documents are prioritized in the cache according to the relative value of their content. Value data may be provided from a recommender system which provides a value for a document according to user recommendations (using explicit recommendations) or from statistical analysis of site visits from unique users (implicit recommendations) or a combination of the two to identify the higher value documents. 
Davis et al. (Pub. No. US 2006/0069746) teaches smart, persistent cache management of received content within a terminal. Received content is tagged with cache directive allowing cache control to determine which of cache storage locations to use for storage of content. Cache control detects the number of instances that received content correlates to a newer version of purged content and provides the ability to re-classify cache persistence directive based upon the number of instances.
Meirosu et al. (Pub. No. US 2012/0290790) teaches determining, in a caching server of a telecommunication network, a user profile to analyse; obtaining, in the caching server, a group of user profiles; obtaining correlation measurements for each user profile in the group of user profiles in relation to the user profile to analyse; and calculating a content caching priority for at least one piece of content of a content history associated with the group of user profiles, taking the correlation measurement into account. By considering correlation between users, improved accuracy of the caching will be achieved. This will result in fewer cache misses and more cache hits, which improves the performance of the caching. 
Bertis (Pat. No. US 6,182,122) teaches in a server providing access for multiple users to the World Wide Web, selected pages from periodically updated Web sites are precached. Pages linked to the home page for a Web site which are likely to be accessed by a user are retrieved and stored on the server. In response to offline browsing requests by subscribers to the Web site, the pages or portions of pages which are not already present in a subscriber's system are prioritized by likelihood of being accessed utilizing statistical information, link relationships, and/or content. The pages or page portions most likely to be accessed are compressed and transmitted to the subscriber, thus minimizing the connection time required and maximizing the number of subscribers which may be updated.

Suh et al. (Pub. No. US 2014/0068407) teaches extracting from a web log for a given entity information comprising web page events. The information gain in the sequence of navigating from a given web page to a subsequent web page is computed for at least some of the web page events. The information gain is used to determine a set of web pages from which users can decide to navigate to a first web page or a second web page, wherein navigating to the first web page is more likely to lead to a conversion than navigating to the second web page. A list of at least a subset of the set of web pages is transmitted to the entity, which can use the list to determine web pages at which the entity can place advertising material to motivate a user to navigate to the first web page. 
Teevan et al. (Pub. No. US 2009/0327270) teaches compensating for task purpose differences based on click entropy which can result from the nature of the user's task (e.g., navigational or informational). While many queries, such as navigational queries that are directed to a particular web page, are followed by on average one click, others are followed by a number of clicks. A result set for a first query in which half the people click on one result and the other half click on another result has the same click entropy as a result set for a second query in which everyone clicks on both results. Although the calculated click entropy is the same, the variation between individuals in what is considered relevant to the queries is clearly very different in the two cases--the first query having a fair amount of user interest variability, and the second query having no user interest variability.

Zhang et al. (Pat. No. US 8,838,602) teaches webpage grouping based on URLS include receiving a uniform resource locator item; receiving a plurality of flow paths from a database, each flow path representing a path of web page visits by a user, each flow path comprising the uniform resource locator item, each flow path further comprising at least one other uniform resource locator item having a uniform resource locator prefix; defining a node for display based on the uniform resource locator prefix common to the plurality of flow paths; and generating display data comprising a representation of the uniform resource locator item and a representation of the defined node.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 1, 4-6, and 9-11:
In interpreting the claims filed on 22 April 2022, in view of Applicant’s latest remarks and the updated search/examination, and the available prior art, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, 6, and 11.
Other dependent claims are also allowed based on their dependencies on claims 1, 6, and 11.


Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /SON T HOANG/
 Primary Examiner, Art Unit 2169                                                                                                                                                                                                   May 6, 2022